GROSSCUP, Circuit Judge
(after stating the facts as above). The bill avers a conspiracy to defraud the creditors of the bankrupt by the shipment of these goods, in which all of the appellees were included. The bill discloses also that in pursuance of the conspiracy, the goods were received by the appellees, and have either been disposed of, or are still in their possession. But because the bill does not identify the particular appellee or appellees to whom the goods were shipped— averring in that respect that they were shipped to the appellees or some of them — it is argued that there is no showing in the bill that any appellee upon whom the court can put its finger has now either the goods or their avails; and therefore that no case is made out entitling the trustee to a decree against all or any of the appellees. But we can see no possible ground for holding that a suit of this kind will not lie against parties who, in pursuance of a conspiracy such as is charged, have received and gotten the benefit of the goods wrongfully taken out of the bankrupt’s estate, merely because it might happen that the goods had not been shipped to all of them, but only to one or some of them.
The decree of the Circuit Court is reversed with instructions to overrule the demurrer, and proceed further in pursuance of this opinion.
Reversed.